DISMISS; and Opinion Filed April 3, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01403-CV

               LINDA M. GARRARD AND PAUL GARRARD, Appellants
                                   V.
              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03456

                             MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Brown
                                  Opinion by Justice O'Neill
       The clerk’s record in this case is overdue. By letter dated January 15, 2014, we informed

appellants that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification that they had paid for or made arrangements to pay for the clerk’s record or

that they had been found entitled to proceed without payment of costs within ten days. We

cautioned appellants that if we did not receive the required verification, we might dismiss the

appeal without further notice. To date, appellants have not provided the required verification, or

otherwise corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     /Michael J. O’Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE



131403F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LINDA M. GARRARD AND PAUL                             On Appeal from the 191st Judicial District
GARRARD, Appellants                                   Court, Dallas County, Texas
                                                      Trial Court Cause No. 12-03456.
No. 05-13-01403-CV         V.                         Opinion delivered by Justice O'Neill.
                                                      Justices Bridges and Brown participating.
DEUTSCHE BANK NATIONAL TRUST
COMPANY, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DEUTSCHE BANK NATIONAL TRUST COMPANY
recover its costs of this appeal from appellants LINDA M. GARRARD AND PAUL
GARRARD.


Judgment entered this 3rd day of April, 2014.




                                                      /Michael J. O’Neill
                                                      MICHAEL J. O’NEILL
                                                      JUSTICE




                                                –3–